Citation Nr: 1047088	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-17 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a disability claimed as 
"body lice."


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Army from 
September 1967 to August 1969.  He served in the U.S. Army 
Reserve from September 1976 to September 1980.

This matter first came to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied service connection for a skin condition 
claimed as body lice.

In May 2009 the Board remanded the claim so that additional 
development of the evidence could be conducted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The instant claim of service connection was remanded in May 2009 
for additional development.  Unfortunately, the Board finds that 
some of the requested action mandated by the May 2009 remand was 
not sufficiently completed.  Accordingly, an additional remand is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

As reported by the Board in May 2009, the appellant seeks service 
connection for chronic body lice.  He essentially argues that 
service connection for body lice is warranted, as he has 
continued to have the same problem of body lice that he developed 
during a period of active duty for training in June 1979.


Under applicable criteria, service connection may be established 
for disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The term 
"active military, naval, or air service" includes "active 
duty, any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty for training during which the individual concerned 
was disabled from an injury incurred or aggravated in line of 
duty."  (emphasis added).  38 U.S.C.A. § 101(24).  

The RO in May 2009 was found to not have yet obtained 
verification of the nature of the appellant's service with the 
Army Reserve in June 1979.  The distinction between active duty 
for training and inactive duty training is particularly important 
because if the appellant was serving on active duty for training 
in June 1979, he is entitled to compensation for any disability 
resulting from a disease or injury incurred therein. 38 U.S.C. §§ 
101(24)(A)-(B), 1110, 1131.  For periods of inactive duty for 
training, however, the appellant would be entitled to 
compensation only for disability due to injuries.

As such, pursuant to the May 2009 remand additional efforts were 
ordered to be undertaken in order to confirm the nature of the 
appellant's military duty in June 1979 with the Army Reserve.

The May 2009 remand, in pertinent part, ordered the 
following development:

1.  The RO should contact the appropriate 
repository of records and request 
verification of the nature of the 
appellant's service (i.e. active duty, 
active duty for training, or inactive duty 
for training) with the Army Reserve in June 
1979 at Fort Sam Houston, Texas.




Dated following the issuance of the Board's May 2009 remand is a 
letter dated August 26, 2009, from the VA Remand and Rating 
Development Team in Huntington, WV to the Texas National Guard in 
Austin, Texas.  The letter asked the Texas National Guard to 
provide "records and verification of the nature of the veteran's 
service (i.e., active duty, active duty for training, or inactive 
duty for training) with the Army Reserve in June 1979 at Fort Sam 
Houston, Texas."

The letter was returned on October 14, 2009.  It included a 
typewritten notation:  "9 OCT 2009:  Not TX ARNG.  JS" typed on 
the front.

An October 1, 2009, letter from the VA Remand and Rating 
Development Team in Huntington, WV to the Texas National Guard 
(shown to have been mailed to a different address than that of 
the above-mentioned August 26, 2009 letter) asked them to 
"provide the records of the veteran's  service (i.e., active 
duty, active duty for training, and inactive duty for training) 
with the Army Reserve in June 1979 at Fort Sam Houston, Texas."

The letter was returned on November, 13, 2009.  It included a 
typewritten notation:  "6 NOV 2009:  No record located with  TX 
ARNG.  JS" typed on the front.  Review of these two returned 
letters from the Texas National Guard seem to indicate that the 
appellant did not serve in the Texas National Guard in June 1979.

Also of record is a PIES request sent to the National Personnel 
Records Center (NPRC) on October 19, 2009.  The NPRC was asked to 
confirm if the appellant was on active duty in June 1979 at 
Fort Sam Houston.  (emphasis added).

The NPRC replied on November 16, 2009, indicating that "the 
individual performed no active duty other than for training 
purposes." (emphasis added).

The Board is of the opinion that the NPRC response seems to 
directly contradict the responses received by the Texas National 
Guard in both October 14, 2009, and November 13, 2009.


Furthermore, a Memorandum from "315/RRDT" (Detroit RO) states 
that we have determined that "Active Duty" records are 
unavailable for review.  (emphasis added).  The Memorandum  also 
mentioned the negative PIES request which stated that the 
"veteran preformed no active duty other than for training 
purposes."

The appellant's accredited representative, as part of a November 
2010 Appellant's Post-Remand Brief, essentially argued that 
another remand was necessary as the above-discussed development 
left doubt as to the appellant's nature of service (i.e., active 
duty, active duty for training, or inactive duty for training) in 
June 1979.  He added that the case should be remanded as it 
appears that the VA "only asked for a search of active duty 
records and not active duty for training or inactive duty for 
training."

The Board does find that after review of all the development 
undertaken following the May 2009 remand, it is still unclear as 
to what type of service the appellant was performing in June 
1979.  The answer to this is paramount to the adjudication of 
these matter.  It is of significant importance, especially in 
light of the opinion offered by the March 2010 VA examiner, who 
opined that it was at least as likely as not that the appellant 
had a delusional disorder associated with his being infected with 
lice while serving in the Army Reserves in San Antonio, Texas 
over 32 years previously.  The same physician, by means of a 
April 2010 addendum, opined that the diagnosed delusional 
disorder was "separate" from the appellant's service-connected 
post traumatic stress disorder.  

Therefore, additional efforts need to be undertaken to obtain 
verification of the nature of the appellant's service with the 
Army Reserve in June 1979.  The distinction between active duty 
for training and inactive duty training is particularly important 
because if the appellant was serving on active duty for training 
in June 1979, he is entitled to compensation for any disability 
resulting from a disease or injury incurred therein. 38 U.S.C. §§ 
101(24)(A)-(B), 1110, 1131.  For periods of inactive duty for 
training, however, the appellant would be entitled to 
compensation only for disability due to injuries.


Accordingly, the matter is REMANDED to the RO for the following 
action:

1.  The RO/AMC, through contact with the 
NPRC, the United States Army, the United 
States Army Reserve, the Texas National 
Guard, and any other appropriate source, 
must verify the nature of the appellant's 
service -- either a period of active duty, 
active duty training, or inactive duty for 
training -- with the Army Reserve in June 
1979 at Fort Sam Houston, Texas.  

2.  When the development requested has been 
completed, the RO/AMC should readjudicate 
the service connection claim, in light of 
all the evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be afforded 
an applicable time to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to ensure due process.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


